Citation Nr: 1508426	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from July 1945 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to present testimony at a Videoconference hearing before a Veterans Law Judge in December 2014.  In correspondence received in November 2014, the Veteran indicated that he would be unable to attend the hearing as he was recovering from a recent hospitalization.  As neither the Veteran nor his representative has requested that the hearing be rescheduled, the Board deems the  request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative is the Florida Department of Veterans' Affairs.  In the April 2012 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative indicated that contentions in support of the claim on appeal would be set forth during the requested Board hearing.  It was requested that if the Veteran was not able to attend the hearing that VA return the claims file to that organization for preparation of a comprehensive VA Form 646.  
As noted, the Veteran was unable to attend the December 2014 Videoconference hearing.  As a state service organization, The Florida Department of Veterans' Affairs is not located within the Board's offices, and thus, the case must be remanded for them to be afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Afford the Veteran's current representative, the Florida Department of Veterans' Affairs, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, the RO/AMC should clearly document the same in the file.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




